                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

U.S. Bank National Association, as
indenture trustee, for the holders of
the CIM Trust 2017-1, Mortgage-
Backed Notes, Series 2017-1

               Plaintiff
                                             CIVIL ACTION NO: 2:20-cv-00400-JAW

                      v.                     RE: VACANT REAL PROPERTY
                                             785 Court Street, Auburn, ME 04210

Benjamin P. Campo, Esq., Special             Mortgage:
Administrator of the Estate of               September 14, 2006
Ralph S. Adams                               Book 6906, Page 20


               Defendant




                CONSENT JUDGMENT OF FORECLOSURE AND SALE

      Now comes the Plaintiff, U.S. Bank National Association, as indenture

trustee, for the holders of the CIM Trust 2017-1, Mortgage-Backed Notes, Series

2017-1, and the Defendant, Benjamin P. Campo, Esq., Special Administrator of the

Estate of Ralph S. Adams, and hereby submit this Consent Judgment of Foreclosure

and Sale.

           JUDGMENT on Count I – Foreclosure and Sale is hereby ENTERED as

follows:

      1. If the Defendant or his/her heirs or assigns pay U.S. Bank National

            Association, as indenture trustee, for the holders of the CIM Trust 2017-1,
   Mortgage-Backed Notes, Series 2017-1 (“U.S. Bank National Association”)

   the amount adjudged due and owing ($151,512.02) within 90 days of the

   date of the Judgment, as that time period is calculated in accordance with

   14 M.R.S.A § 6322, U.S. Bank National Association shall forthwith

   discharge the Mortgage and file a dismissal of this action on the ECF

   Docket. The following is a breakdown of the amount due and owing as of

   December 25, 2020:

            Description                          Amount
Principal Balance                                      $110,436.09
Interest                                                $20,964.44
Escrow/Impound Required                                  $4,430.48
Late Fees                                                  $164.58
Total Advances                                          $15,512.11
Interest on Advances                                         $4.32
Grand Total                                            $151,512.02

2. If the Defendant or his/her heirs or assigns do not pay U.S. Bank National

   Association the amount adjudged due and owing ($151,512.02) within 90

   days of the judgment, as that time period is calculated in accordance with

   14 M.R.S.A. § 6322, his/her remaining rights to possession of the Auburn

   Property shall terminate, and U.S. Bank National Association shall

   conduct a public sale of the Auburn Property in accordance with 14

   M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount of

   $151,512.02 after deducting the expenses of the sale, with any surplus to

   the Defendant or the heirs or assigns, in accordance with 14 M.R.S.A. §

   6324. U.S. Bank National Association may not seek a deficiency judgment

   against the Defendant pursuant to the Plaintiff's waiver of deficiency.

                                   2
    3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a

       certification after the appeal period has expired, certifying that the

       applicable period has expired without action or that the final judgment

       has been entered following appeal.

    4. The amount due and owing is $151,512.02.

    5. U.S. Bank National Association, as indenture trustee, for the holders of

       the CIM Trust 2017-1, Mortgage-Backed Notes, Series 2017-1 has first

       priority, in the amount of $151,512.02, pursuant to the subject Note and

       Mortgage and there are no parties in interest other than the Defendant

       who has second priority.

    6. The prejudgment interest rate is 8.99000%, see 14 M.R.S.A. § 1602-B, and

       the post-judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.

    7. The following information is included in this Judgment pursuant to 14

       M.R.S.A. § 2401(3):




                       PARTIES                       COUNSEL
PLAINTIFF              U.S. Bank National            John A. Doonan, Esq.
                       Association, as indenture     Reneau J. Longoria, Esq.
                       trustee, for the holders of   Doonan, Graves & Longoria,
                       the CIM Trust 2017-1,         LLC
                       Mortgage-Backed Notes,        100 Cummings Center
                       Series 2017-1                 Suite 225D
                       c/o Select Portfolio          Beverly, MA 01915
                       Servicing, Inc., 3217 S.
                       Decker Lake Drive
                       Salt Lake City, UT 84119



                                        3
DEFENDANT
                    Benjamin P. Campo, Esq.,       Pro Se
                    Special Administrator of
                    the Estate of Ralph S.
                    Adams
                    90 Bridge St #100,
                    Westbrook, ME 04092




     a) The docket number of this case is No. 2:20-cv-00400-JAW.

     b) The Defendant, the only parties to these proceedings besides U.S. Bank

        National Association, received notice of the proceedings in accordance

        with the applicable provisions of the Federal Rules of Civil Procedure.

     c) A description of the real estate involved, 785 Court Street, Auburn, ME

        04210, is set forth in Exhibit A to the Judgment herein.

     d) The street address of the real estate involved is 785 Court Street,

        Auburn, ME 04210. The Mortgage was executed by the Defendants,

        Ralph S. Adams and Carmen T. Adams on September 14, 2006. The

        book and page number of the Mortgage in the Androscoggin County

        Registry of Deeds is Book 6906, Page 20.

     e) This judgment shall not create any personal liability on the part of the

        Defendant but shall act solely as an in rem judgment against the

        property, 785 Court Street, Auburn, ME 04210.




                                     4
Dated: December 23, 2020              _/s/ John A. Doonan, Esq._________
                                      John A. Doonan, Esq., Bar No. 3250
                                      Reneau J. Longoria, Esq., Bar No. 5746
                                      Attorneys for Plaintiff
                                      Doonan, Graves & Longoria, LLC
                                      100 Cummings Center, Suite 225D
                                      Beverly, MA 01915
                                      (978) 921-2670
                                      JAD@dgandl.com
                                      RJL@dgandl.com


Dated: December 16, 2020              _/s/Benjamin P. Campo, Esq.____
                                      Benjamin P. Campo, Esq., Special
                                      Administrator of the Estate of Ralph S.
                                      Adams
                                      90 Bridge St #100
                                      Westbrook, ME 04092



SO ORDERED

Dated this 7th day of January, 2021        /s/ John A. Woodcock, Jr.
                                           JOHN A. WOODCOCK, JR.
                                           UNITED STATES DISTRICT JUDGE




                                      5
